       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

ONREE NORRIS,                              )
                                           )
             Plaintiff,                    )
                                           )
             v.                            )        CIVIL ACTION NO.
                                           )        1:18-cv-02163-MLB
JERMAINE HICKS, DAVID CODY,                )
DAVID LEMACKS, JEROME                      )
MOORE, STEPHEN PARRISH,                    )
unidentified members of the Flint          )
Circuit Drug Task, and unidentified        )
members of the Henry County Special        )
Response Team,                             )
                                           )
             Defendants.                   )


PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT DAVID
      CODY’S MOTION FOR SUMMARY JUDGMENT

     Comes now, Onree Norris (“Plaintiff”), by and through his attorney, Darryl L.

Scott, and hereby files this his Brief in Opposition to Defendant David Cody’s

Motion for Summary Judgment. Plaintiff concedes that qualified immunity is

appropriate to the remaining named Defendants, Hicks, Lemacks, Moore and

Parrish.1 Plaintiff urges the Court however to deny Defendant Cody’s Motion and

shows the Court as follows:

1Defendant Hicks filed his Motion for Summary Judgment separately from his co-
defendants. [Doc 59].


                                           1
        Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 2 of 17




          I.    ISSUE PRESENTED

     Defendant Cody was charged with executing a no-knock search warrant after

being provided the search warrant, the address and an accurate physical description

and location of the target residence. He thereafter entered, and allowed a group of

subordinates officers to enter a neighboring residence, Plaintiff’s home, despite the

residence not matching the warrant description and not knowing whether

Plaintiff’s home was the correct residence. Is Defendant Cody entitled to qualified

immunity?

          II. STATEMENT OF RELEVANT FACTS


     On January 31, 2018, Defendant Jermaine Hicks (“Hicks”), a member of the

Flint Circuit Drug Task Force (“FCDTF”), secured a no-knock search warrant for

the residence located at 305 English Rd., McDonough, Georgia 30253. The search

warrant was secured following an extensive investigation of a reportedly violent

narcotics dealer, Gemar Watkins, and contained turn-by-turn directions to the

residence along with a accurate physical description of the property. (Ex. A, Search

Warrant). 2 Given the high-risk nature of the warrant, FCDTF requested the


2The Search Warrant describes 305 English Rd. as “a one story single-family residence,
with off white side and a black roof. The residence has a black mailbox on a wooden post.
The address of 305 English Rd. along with the name Watkins are clearly displayed on the
mailbox.”


                                            2
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 3 of 17




assistance of the Henry County Sheriff’s Special Response Team (“Henry SRT”)

in executing the warrant.

     On February 8, 2018, all members of FCDTF and Henry SRT who were

participating in the raid met at the Henry County Sheriff’s Department for a pre-

execution briefing. [Hicks Dep. at 23-24]. During the briefing, Hicks presented a

Power Point slide show that contained details regarding the operation including the

common radio channel, responsibilities of FCDTF members and Henry SRT

members, and an aerial photograph of the target location. (Id. at 25, Ex. B,

Powerpoint Presentation).     Hicks further advised all the participants that 305

English Rd. would be surrounded by broken down vehicles. [Cody Dep. at 37:16-

20, Ex. C, Henry SRT Incident Reports at 4]. The warrant and operations plan

were made available to all participants and questions were encouraged. [Hicks

Dep. at 25:18-27:7, Marlowe Dep. at 22:9-15]. Cody read the search warrant

which described the target as having “off white” siding. [Cody Dep. at 13:2-4]. It

was agreed that FCDTF would secure the perimeter, including vehicles in the yard,

while Henry SRT would be responsible for execution of the warrant. [Marlowe

Dep. at 23:6-17].

     Defendant David Cody (“Cody”), Commander of Henry SRT, then presented

the tactical entry plan to all participants and assigned responsibilities to Henry SRT


                                          3
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 4 of 17




members. Moreover, Cody assumed command of the operation following the

briefing. [Parrish Dep. at 25:10-26:11].

      Q. After they were finished, then Commander Cody with the Henry Special
         Response Team would have presented some information; is that right?

      A. Right. They typically will pull up – I think they pulled up this exact picture
         just about, whichever one is on the actual PowerPoint, the PowerPoint picture
         which I guess is this one. And they will get up there and make their marks and
         point and say that hey, this is where I want somebody at. And they will do their
         decision of where I want a vehicle and where I want this vehicle and they take
         control even over us at that point.

          So they will say hey, I want the drug task force guys to be here, here, here and
          here. When we hit this house, we'll do this, you guys do that. And as soon as
          the all clear is given, that's -- it's kind of like passing off the keys to a residence
          so – if you buy a house. So whenever we decide to use a tactical unit, that's not
          just us hitting it regardless of who it is. As soon as the tactical portion is put in
          to place or as soon as we leave the briefing location, Commander Cody is in
          charge of everything. And then as soon as everything is done and it's time to
          search and do the other portion of it, it's passed back off to whoever the actual
          operational controller is of our case. [emphasis added].

     Id. All participants in the operation then traveled in a convoy to 305 English Rd. Id.

at 11:21-25. Cody travelled in a van along with other members of Henry SRT who

would be entering the target residence.3 (Cody GoPro, Video 1). Upon arrival, the van

parked in the dirt path that runs adjacent to 305 English Rd. behind FCDTF agents Hicks

and Lemacks. The raid team then exited the van and proceeded towards the target

location behind Cody. (Kendig GoPro, Video 4).




3 Eight videos taken on GoPro cameras worn by Henry SRT members can be viewed at the
following link: https://grsmb.sharefile.com/d-s3020f4b83ef44dd8.


                                               4
        Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 5 of 17




     As the team begins moving forward, Cody throws a flash grenade in front of

305 English Rd. because he thinks it is the target location. [Cody Dep. at 26:6-13].

He then leads the team around the side and to the rear of 305 English Rd. Once

Cody goes around the back of 305 English Rd., he pulls back, while the team

continues past 305 English Rd. and on to 303 English Rd., because he isn’t sure if

it is the correct house. [Cody Dep. at 29:12-25].4 Meanwhile, while Cody is

strolling through the yard at 305 English Rd. confused as to whether the team has

arrived at the correct house, the team proceeds to 303 English Rd. making forcible

entry into Plaintiff’s home pointing their assault rifles. (GoPro Video 3, 1:57-

2:15). Plaintiff, an eighty year old who has lived at his residence for fifty-five

years and never been arrested, was taken into custody at gunpoint. [Norris Dep. at

8:13, 13:14-16]. When the mistake was discovered, Plaintiff was then released

after being presented with and told he had to sign a release form by an officer. Id.

at 62:16 to 63:10.

     Despite not knowing if Plaintiff’s home was the target residence and not

seeing anyone flee to the residence, Cody failed to initiate radio contact or

otherwise prevent the team from entering Plaintiff’s home. Furthermore, Cody did


4Multiple raid team members express uncertainty regarding the location of the target
residence prior to the wrongful entry into Plaintiff’s home. (GoPro Video 2 at 1:38, Video 3
at 2:05, Video 5 at 2:10, Video 7 at 1:58).


                                              5
        Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 6 of 17




not seek the assistance of FCDTF members, with whom he was in radio contact

with, to identify the correct house. [Cody Dep. at 30:8-25].5 Thirty seven seconds

after the team makes entry, Cody walks over and enters Plaintiff’s home along

with other members of the team. (Cody GoPro Video 1).

     After Cody exits Plaintiff’s home, Lt. Matthew Marlowe (“Marlowe”), the

lead officer with FCDTF, demanded an explanation and told Cody “there was no

reason for him to be there.” [Marlowe Dep. 41:3-4]. Cody, and other members

who made entry, explained that the target residence “looked like an abandoned

house and that no one was there, so they moved to the house where there were

lights on.” Id. at 41:16-20.

       305 English Rd. is easily distinguishable from Plaintiff’s home at 303

English. First, the properties are approximately 40 yards apart and located on

separate parcels of land. [Hicks Dep. 17:16-19]. Secondly, Plaintiff’s home has

yellow siding rather than the “off-white” siding described in the Search Warrant.

[Marlowe Dep. at 25:11-21].6 Thirdly, Plaintiff’s home has a clear lot with grass


5 The testimony of Cody and Kendig reflect a reluctance to use the radio prior to making
entry due to concerns regarding noise or alerting a potential suspect. However, by the time
that the raid team moved behind 305 English Rd., there had been multiple flash bangs and
yelling at the location. (GoPro Videos).
6 Cody wrote in his post incident report that Henry SRT was briefed that the target residence was

yellow. (Ex C at 2). However, no testimony supports that anyone ever advised Henry SRT
during the briefing that the target location was yellow. [Hick Dep. at 35, Cody Dep. at 14,
Parrish Dep. at 26, Kendig Dep. at 23].

                                               6
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 7 of 17




around his home rather than being surrounded by junk vehicles like 305 English

Rd. Lastly, Plaintiff’s home is the second home on the left, not the first, after

making a left turn on English Rd and has a separate driveway and mailbox.

          III. STANDARD FOR SUMMARY JUDGMENT

     The 11th Circuit reviews a district court's grant of summary judgment de novo.

Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). "Summary

judgment is appropriate only if 'there is no genuine issue of material fact and . . .

the moving party is entitled to a judgment as a matter of law.'" Id. (quoting Fed. R.

Civ. P. 56(c)). A genuine issue of material fact exists "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." United States v.

Four Parcels of Real Prop. 941 F.2d 1428, 1437 (11th Cir. 1991). "In making this

determination, we review the record, drawing all reasonable inferences in the light

most favorable to the nonmoving party." Damon v. Fleming Supermarkets of Fla.,

Inc., 196 F.3d 1354, 1358 (11th Cir. 1999).

          IV. ARGUMENT AND CITATION TO AUTHORITY

      It is "well-established as a basic principle of Fourth Amendment law that

searches and seizures inside a home without a warrant are presumptively

unreasonable." Hartsfield v. Lemacks, 50 F.3d 950, 954 (11th Cir. 1995). However,

an accidental search of the wrong location may not violate the Fourth Amendment


                                          7
         Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 8 of 17




when "'the officers' conduct was consistent with a reasonable effort to ascertain and

identify the place intended to be searched . . . .'" Id. at 955-56 (quoting Maryland v.

Garrison, 480 U.S. 79, 88-89 (1987)). Accordingly, it is clearly established that

"absent probable cause and exigent circumstances, a warrantless search of a

residence violates the Fourth Amendment, unless the officers engage in

reasonable efforts to avoid error." Id. at 955. But officers who do not

independently verify the location of a search may avoid liability when they

reasonably rely on a superior officer's erroneous direction. See Id. at 956; see

also Shepard v. Hallandale Beach Police Dep't, 398 F. App'x 480, 483 (11th Cir.

2010).

      A. The law is clearly established on the facts of this case.

      “When considering whether the law applicable to certain facts is clearly

established, the facts of cases relied upon as precedent are important. The facts

need not be the same as the facts of the immediate case. But they do need to be

materially similar…” Hartsfield, 50 F.3d at 954. There are cases from the 11th

Circuit with materially similar facts.

      In Treat v. Lowe, 668 Fed. Appx. 870 (11th Cir. 2016), the defendant officer,

Lowe, was not involved in the underlying investigation but attended a pre-raid




                                          8
         Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 9 of 17




briefing held by the investigating officer.7 Lowe was then charged with executing a

search warrant at a designated location. Id. Prior to leaving the briefing location,

all officers involved made sure they were all on the same radio frequency. Id.

Despite on the same radio frequency, Lowe did not contact other officers to verify

they were entering the correct residence.               Id. Lowe and other officers then

erroneously entered a neighboring residence close to the target location with

weapons aimed. The 11th Circuit affirmed the denial of qualified immunity finding

that a jury could conclude that Lowe failed to engage in reasonable effort to avoid

error. All of the above facts from Treat mirror the facts of the case at bar. Just like

Treat, Cody was “executing a search warrant at a designated location” but did not

use the radio to verify the location, and Cody erroneously followed instructions

after being given the correct location and address.

     In Hartsfield, the investigating officer, Newton, visited the target residence

the day before he secured a search warrant and led officers on a raid to a

neighboring residence. Among other reasons, the court found the two homes

distinguishable because the “Hartsfields’ house differed in that it had a fence

around it, and that Groom’s house had junk cars and the like strewn outside.”

Hartsfield, 50 F.3d at 952. The court further emphasized that “there were no

7 Additional factual detail regarding the case is located within the District Court opinion. Treat
v. Lowe, 2016 U.S. Dist. Lexis 38840 (S.D. Ga 2016).

                                                 9
        Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 10 of 17




exigent circumstances involved; on the contrary; the raid had been carefully

staged…” Id. The court denied qualified immunity to Newton because his actions

were not “consistent with a reasonable effort to ascertain and identify the place

intended to be searched”. Id at 955.

     As in Hartsfield, the raid at issue was carefully staged, there were no exigent

circumstances, there was no probable cause to enter Plaintiff’s house and the

properties were easily distinguishable especially considering the residences were

different colors and the target residence was surrounded by junk cars and the like

strewn outside. And similar to Hartsfield, Cody was the only member of his team,

Henry SRT, who had seen the search warrant prior to entry. [Cody Dep. at 13:2-13,

Kendig Dep. at 24:4-23, Hicks Dep. at 26:1-20].

     Under the facts of the above cases and other relevant law8, any reasonable

officer in Cody’s position would understand that entering, and allowing his

subordinates to enter, Plaintiff’s home would violate the law. Accordingly, the law

as applicable to the facts of this case was clearly established.




8 See also Steele v. United States, 267 U.S. 498 (1925); Silverman v. United States, 365 U.S. 505
(1961); Chimel v. California, 395 U.S. 752 (1969); Maryland v. Garrison, 480 U.S. 79 (1987);
Anderson v. Creighton, 483 U.S. 635 (1987); Hill v. California, 401 U.S. 797 (1971); Grohm v.
Ramirez, 540 U.S. 551 (2004). Bah v. Little, 2015 U.S. Dist LEXIS 62835 (N.D. GA 2015).

                                               10
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 11 of 17




      B. Cody did not exercise reasonable efforts to avoid error.

     Any reasonable police officer in Cody’s shoes would have known that

allowing his team to forcefully enter and search the Plaintiff’s residence, when he

didn’t know if it was the correct residence, violated the law. [Cody 29:20-25].

The search of Plaintiff’s home was reckless and unreasonable given that it had, at

best, a fifty percent chance of being the correct house. Id at 16-19. Had Cody been

familiar with the description of the target residence, as described in the warrant, the

mistake would have been avoided. Furthermore, because the evidence shows that

Cody was given the correct address and location of the target residence, he should

have known that entering Plaintiff’s home would violate Plaintiff’s constitutional

rights. Treat v. Lowe, 668 Fed. Appx. 870 (11th Cir. 2016).

     Similar to Hartsfield, Cody was the only member of his team, Henry SRT,

who had seen the search warrant prior to entry. [Cody Dep. at 13:2-9, Kendig Dep.

at 24:4-23, Hicks Dep. at 26:1-20)]. And just like Hartsfield, the target residence

differed in description from Plaintiff’s home and had junk cars and the like strewn

outside. Hartsfield, 50 F.3d at 952. Moreover, the facts of the instant case go

beyond those in Hartsfield in that Cody harbored doubts regarding Plaintiff’s home

being the correct house prior to entry. (Cody 29, ll 16-19). In comparison, the

defendant officer in Hartsfield only realized that he had led officer to the wrong


                                          11
        Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 12 of 17




address after he departed. Hartsfield, 50 F.3d at 952 (11th Cir. 1995). Directing

subordinate officers to the wrong house, as in Hartsfield, is no different than

allowing subordinate officers to enter the wrong house without justification. In

any event, Cody as the superior officer unreasonably entered Plaintiff’s home just

thirty-seven seconds after his team made entry and while the team remained in the

home.

     Cody’s argument for qualified immunity relies heavily on the holding from

White v. McLain, 648 F.App’x 838, 842 (11th Cir. 2016), an unpublished opinion.

[Doc 55 at 14-15]. In White, the defendant officer erroneously identified a house

and included an erroneous description with photos in his application for search

warrant. Id. at 4. In contrast, the target residence here was accurately described in

the search warrant and during the pre-execution briefing. [Marlowe Dep. at 42:7-

9]. Cody unfortunately did not familiarize himself with the description. Primarily,

the facts knowable to Cody were the exact location of the target house, and that the

house was off-white and surrounded by broken down cars.             Accordingly, as

Plaintiff’s home is located on a separate parcel of land and did not match the

description, it was not reasonable to misidentify his home as the target residence.




                                         12
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 13 of 17




     Plaintiff further argues that this is an obvious case in which Cody was

palpably unreasonable. Based on the objective facts, the two residences are easily

distinguishable such that no reasonable officer could confuse the two.

      C. Cody did not reasonably follow the lead of a primary officer.

     On this motion for summary judgment, the court should view the evidence in

the most favorable to Plaintiff.         Cody argues that he is entitled to qualified

immunity because he delegated authority to his forward officer, Eric Kendig, and

then reasonably followed Kendig’s lead after the team had made entry into

Plaintiff’s home. His argument is flawed under Hartsfield and Shepard because he

did not rely on a superior officer’s erroneous direction; instead he was the

superior officer. In fact, Cody was the lead officer with tactical control overseeing

the operation. [Kendig Dep. at 21:3-9; Marlowe Dep. at 23:11-17; Parrish 26:5-7].

Furthermore, Kendig, the forward officer, described his role as “pretty much a

liason between him [Cody] and the team ”9 rather than one of absolute authority

over the raid team. [Kendig Dep. at 20:14]. Given that Cody orchestrated the

operation, was charged with executing the warrant and had operational control, he

is not an assisting officer entitled to protection under Hartsfield and Shephard.

9 Parrish described Cody as being “in charge of everything” while Marlowe described Cody as
responsible for “actual service of the warrant.” [Kendig Dep. at 20:14-20; Marlow Dep. at 23:16-
17].



                                              13
      Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 14 of 17




    Furthermore, there is no evidence of any activity at or towards Plaintiff’s

which would have led Kendig to Plaintiff’s home.     Importantly, Kendig is at the

back of the group throughout their approach around 305 English Rd. and onto to

Plaintiff’s home. (GoPro Video 4). In contrast, at the time that the team began

moving past 305 English Rd., Cody was at the front of the group and was better

situated to witness any activity at or towards Plaintiff’s home. (GoPro Video 1).

There was no activity.    As such, even if Cody followed Kendig, he did so

unreasonably and should have known that his conduct might result in a Fourth

Amendment violation.

    D. Supervisory Liability against Cody

    In order for a supervisor to be liable under Section 1983 the Plaintiff may

show “either the supervisor’s personal participation in the acts that comprise the

constitutional violation or the existence of a causal connection linking the

supervisor’s actions with the violation.” Lewis v. Smith, 855 F.2d 736, 738 (11th

Cir. 1988). Here, there is no legitimate dispute that Cody personally participated

in the constitutional violation by permitting his subordinates to enter Plaintiff’s

home and by entering himself. Furthermore, there is a causal connection between

Cody’s failure to exercise reasonable effort to avoid error because he was

responsible for properly executing the search warrant and could have ordered his


                                        14
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 15 of 17




team to not enter Plaintiff’s home. [Kendig Dep. at 26:25, 27:1-10]. Accordingly,

although Cody was not part of the initial group that entered Plaintiff’s home, the

evidence supports a supervisory liability claim under Section 1983.

     The sanctity of Plaintiff’s home was violated and he deserves the opportunity

to have his rights vindicated.      As stated by Chief Justice Marshall: “The

government of the United States has been emphatically termed a government of

laws, and not of men. It will certainly cease to deserve this high appellation, if the

laws furnish no remedy for the violation of a vested legal right.” Marbury v.

Madison, 5 U.S. 137, 163 (1803).          For the above stated reasons, qualified

immunity should be denied.

          V.    CONCLUSION

     As stated above, Defendant Cody’s Motion for Summary Judgment should be

denied and Plaintiff should be permitted to moved forward with his Fourth and

Fourteenth Amendment Claims, Attorney’s Fees and Costs, and Punitive Damages.




.




                                         15
      Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 16 of 17




    The undersigned, in accordance with L.R. 7.1 and 5.1(C), hereby certifies that

the type font used herein is 14-Point Times New Roman



              Respectfully submitted this _22nd_ day of April, 2019.




                              /s/ Darryl L. Scott
                              Darryl L. Scott
                              Attorney for Plaintiff
                              Georgia Bar No. 635479




Law Office of Darryl L. Scott, LLC
320 Corporate Center Court
Stockbridge, GA 30281
(770)474-5646
darryl@dscottlawoffice.com




                                       16
       Case 1:18-cv-02163-MLB Document 62 Filed 04/22/19 Page 17 of 17




                        CERTIFICATE OF SERVICE

     I do hereby certify that I electronically filed PLAINTIFF’S BRIEF IN

OPPOSITION TO DEFENDANT CODY’S MOTION FOR SUMMARY

JUDGMENT with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the attorney of record.

     Harvey S. Gray
     Dianna J. Lee
     Gray Rust St. Amand Moffett & Brieske
     1700 Atlanta Plaza
     950 East Paces Ferry Road
     Atlanta, Georgia 30326
     hgray@grsmb.com
     dlle@grsmb.com

     Kevin G. Morris
     Williams, Morris & Waymire, LLC
     Bldg. 400, Suite A
     4330 South Lee Street
     Buford, GA 30518
     kevin@wmwlaw.com

          Respectfully submitted, this the _22nd__ day of April, 2019.

                                     /s/ Darryl L. Scott
                                     Darryl L. Scott
                                     Ga. Bar No. 635479
                                     Attorney for Plaintiff
Law Office of Darryl L. Scott, LLC
320 Corporate Center Court
Stockbridge, GA 30281
(770) 474-5646
Darryl@dscottlawoffice.com


                                           17
